Citation Nr: 0926182	
Decision Date: 07/14/09    Archive Date: 07/22/09

DOCKET NO.  08-20 839	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation for posttraumatic stress 
disorder (PTSD), currently rated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Angela M. Barner, Law Clerk




INTRODUCTION

The Veteran had active duty from June 2000 to April 2006, 
including honorable service in the Persian Gulf War in 
support of Operation Iraqi Freedom.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which granted service connection for PTSD 
and assigned a noncompensable rating.  In June 2008, the 
disability evaluation was increased to 10 percent effective 
form separation from service.

The Board notes that the Veteran has indicated continued 
disagreement with the rating assigned and the Veteran has not 
been granted the maximum benefit allowed, so the claim is 
still active.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his service-connected PTSD warrants 
a higher rating than currently assigned.  Specifically, in 
August 2007 the Veteran was granted service connection for 
PTSD with insomnia evaluated as noncompensably disabling.  
Thereafter, a rating decision written in June 2008 increased 
the initial rating to 10 percent, effective May 1, 2006.

The Veteran was afforded one psychiatric examination in 
November 2006, upon which the 10 percent rating was based.

In May 2008, the Veteran submitted a statement to the effect 
that his PTSD continued to worsen and that he continued 
treatment.  In July 2008, the Veteran formally appealed the 
10 percent rating, submitting a statement that claimed, 
"[m]y symptoms have only worsened, and the decision was 
based on my symptoms and mental standing of over 2 years 
ago."  The Veteran then elaborated and described his 
worsened condition.  The Veteran stated that he experienced 
decreased work efficiency with occasional occupational and 
social impairments; chronic sleep impairment; social problems 
which he attributed to depression and anxiety; moodiness 
resulting in anger and aggravation; forgetfulness impacting 
his work; and difficulty concentrating.  The Veteran also 
specified that he had difficulty holding a steady job and had 
been in four different jobs in the past two years.  
Importantly, because the Veteran contends that his condition 
has worsened, the Board finds that the Veteran should be 
afforded a new examination to determine the current severity 
of his PTSD symptoms.

Additionally, the Veteran submitted a Statement in Support of 
Claim, which was received by the Board in June 2009.  In this 
statement, the Veteran described outstanding relevant 
evidence.  Specifically, the Veteran reported that he had 
spoken with Dr. Marty, a psychologist at the Columbus 
Outpatient Clinic.  In addition, the Veteran stated that he 
had seen his family physician, Dr. George Royer, and that he 
had been placed on medications and treated for PTSD related 
symptoms, namely anxiety, depression, and insomnia.  This 
examination is not currently associated with the claims file.  
The RO should attempt to obtain any recent medical records 
not already in the claims file.

Accordingly, the case is REMANDED for the following action:

1.  All of the Veteran's VA medical 
records and private treatment records not 
already included in the claims file from 
August 2006 through the present should be 
obtained.

2.  Following the receipt of any 
outstanding treatment records, the Veteran 
should be scheduled for a VA examination 
to determine the current severity of his 
PTSD.  The examiner is to conduct all 
indicated testing.  The examiner should 
obtain a thorough history from the Veteran 
including any current symptoms of his 
PTSD.  The examiner should also provide an 
opinion concerning the degree of social 
and industrial impairment resulting from 
the Veteran's service-connected 
psychiatric disorder, and a global 
assessment of functioning score with an 
explanation of the significance of the 
score assigned.  

3.  Following any additional indicated 
development, the case should be reviewed 
on the basis of the additional evidence.  
If the benefit sought is not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case, and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

